  Case 19-12290-elf       Doc 75-1 Filed 04/08/20 Entered 04/08/20 16:47:28               Desc
                                 Service List Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
                                             :
         In Ju Kim                           :       Case No.: 19-12290ELF
         Mi Ra Kim                           :
                                             :
         Debtor(s)                           :       Chapter 13



                                CERTIFICATE OF SERVICE
       I, Brad J. Sadek, Esq., hereby certify that on April 8, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, the Trustee, all
secured, priority and affected creditors per the address provided on their Proof of Claims.

                                                     Very Truly Yours,

April 8, 2020                                        /s/ Brad J. Sadek, Esquire
                                                     Brad J. Sadek, Esquire
